PER CURIAM.
Because this application for second-tier certiorari review of the affirmance by the circuit court of an order of a Town of Surfside Special Master falls short of demonstrating any, let alone, as required, each of the stringent prerequisites for that relief, Dusseau v. Metropolitan Dade County Bd. of County Comm’rs, 794 So.2d 1270 (Fla.2001); Florida Power & Light Co. v. City of Dania, 761 So.2d 1089 (Fla.2000); City of Deerfield Beach v. Vaillant, 419 So.2d 624 (Fla.1982), the petition is denied.